ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Meco Builders, Inc.                           )      ASBCA No. 59786
                                              )
Under Contract No. W91278-10-D-0029           )

APPEARANCE FOR THE APPELLANT:                        Douglas L. Tabeling, Esq.
                                                      Smith, Currie & Hancock, LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Laura J. Arnett, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Savannah

                               ORDER OF DISMISSAL




       Dated: 26 September 2016



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59786, Appeal ofMeco Builders,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals